A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/22 has been entered.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al. (2006/0142527) in view of Martin et al. or Kawa (cited in the office action dated 11/29/21.
	Glasgow et al. teach a polycarbonate resin composition that contains a polyester polycarbonate polyester, a polysiloxane polycarbonate and a filler.  See the abstract.  
	On one hand, please note that the claimed polyester does not exclude polyester polycarbonates such that the polyester polycarbonate in Glasgow et al. meets claimed (B).  On the other hand, please see paragraph 60 which teaches the addition of other polymers including polyester in a preferred amount of from 1 to 75 wt% based on the total composition.  This is an amount that overlaps with the claimed amount of (B) such that one having ordinary skill in the art would have found an amount of a polyester within the claimed range to have been obvious.  
	Paragraphs 80 and 81 teach the addition of fillers including talc, wollastonite and mica.  The fillers can be present in an amount of from 0 to 90 parts per 100 parts of the resin components.  The fillers can be treated with silanes, but this does not specifically teach a coupling agent having an alkyl group.
	Note that the impact modifier is optional (paragraph 61). 
	In addition to that noted above, the Examiner draws specific attention to the working examples.  See for instance the polymers (I), (II) and (III) found in paragraph 130.  	
	In Example 8, 2500 parts of a polysiloxane polycarbonate meeting claimed A1 is mixed with a polymer (III) which has a majority (51%) polyester component meeting claimed (B) and a polymer (III) having a majority aromatic polycarbonate component (80%) meeting claimed A2.  This corresponds to 73 parts by weight component (A), in which the ratio of A1 to A2 is about 2.2 (greater than 37/38) and 27 parts by weight component (B).  This does not contain any rubber like polymer, meeting the require-ment of 1 part by weight or less.  This differs from that claimed only in that it does not contain a talc, mica or wollastonite filler which is surface treated. 
	As noted supra, paragraphs 80 and 81 teach the addition of a filler as claimed which can be surface treated by silanes.  Thus the combination of Example 8 and the specific teachings in paragraphs 80 and 81 differs from that claimed only in that this does not teach an alkyl silane coupling agent.  
	Martin et al. teach that surface treating fillers with an alkyl silane results in fillers that are more compatible with the polymeric composition and can serve to improve mix viscosity.  See paragraph 41.  These fillers can be used in polycarbonates (paragraph 49).
	Kawa teaches in paragraph 47 that the surface treatment of filler improves the wettability or the dispersibility in polycarbonate resin (paragraph 12).  
	As such one having ordinary skill in the art would have been motivated to select an alkyl silane as the surface treating silane disclosed in Glasgow et al. with the expect-ation of obtaining useful and predictable results.  In this manner the instant claims are rendered obvious.
	In addition to the specific Example 8, the Examiner also notes again that paragraph 60 teaches the addition of polyester to the polysiloxane polycarbonate and polycarbonate combination such that one skilled in the art would have found the claimed composition obvious in this manner as well.  
	For instance in Example 1 there is a 50:50 weight ratio of a polysiloxane polycar-bonate and an aromatic polycarbonate.  This meets the claimed weight ratio of A1 and A2.  Since paragraph 60 teaches adding an amount of a polyester (not polycarbonate polyester) of from 1 wt% to 75 wt%, a range that overlaps significantly with the claimed amount of (B), one having ordinary skill in the art would have found such an amount of (A) and (B) when (B) is not a polyester polycarbonate obvious as well.  Given that noted supra regarding the filler and the obviousness of treating it with an alkyl silane, the skill-ed artisan would have found the claimed composition obvious in this way as well.

	For claim 5 see paragraph 60 which teaches that the polyester can have units of formula (I) (paragraph 16) including poly(alkylene dicarboxylates).  Paragraph 16 teach-es terephthalic acids such that this suggests poly(alkylene terephthalate).  Since T can be a C2 alkylene, the skilled artisan would have found polyethylene terephthalate obvious.  This is true particularly since this is an extremely common and well known polyester.
	For claim 7 note that such silanes are specifically taught by Martin et al. and Kara in the section referenced supra.
	For claims 8 to 10 see paragraphs 126 and 127.
	For claim 11, the rejection rationale for claim 1 addresses amounts that fall within these claimed ranges.

Claims 2 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Glasgow et al. in view of Martin et al. or Kawa, further in view of Sumita et al.
	Glasgow et al. fail to teach the preparation of the polyester in the presence of titanium based catalyst as found in claims 2 and 4, or the titanium content of claim 3.
	Sumita et al. teach the preparation of a polyester in the presence of a titanium based catalyst as found in claim 2 and 4.  See paragraphs 16 and on.  The amount of residual titanium in the polyester is disclosed in paragraph 95 and meets the range in claim 3.
	Paragraphs 1, 14 and 95 as well as others teach the various benefits associated with this preparation method and the amount of titanium in the final product.
	From this one having ordinary skill in the art would have found it obvious the polyester in Glasgow et al. in the manner disclosed by Sumita et al. with the expectation of obtaining useful and predictable results, as well as improvements.  In this manner these claims are rendered obvious.

Claims 1, 5 and 7 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. in view of Martin et al. or Kawa.
	Miyake et al. teach a polycarbonate resin composition that contains a polysilox-ane polycarbonate, a polycarbonate and a filler.  See the abstract.  
	Paragraph 89 teaches amounts of polysiloxane polycarbonate and polycarbonate that overlap with the claimed range of 37/38 or more.
	Paragraph 166 teaches the addition of other polymers including polyester.  These are added in an amount of less than 20 wt% based on the total of polyester and polycarbonates such that this embraces the claimed range to such a significant extent that the skilled artisan would have found an amount as claimed obvious.  
	Finally, paragraph 161 teaches the addition of fillers such as mica and talc that can be treated with a silane coupling agent.  This differs from that claimed in that it does not specifically teach an alkyl silane coupling agent.   teach the addition of fillers including talc, wollastonite and mica.  The fillers can be present in an amount of from 0 to 90 parts per 100 parts of the resin components.   Paragraph 165 teaches that the filler can be present in an preferred amount of not more than 50 or not more than 30 parts by weight of the resin component.  These ranges overlap to a significant amount with the claimed range such that the skilled artisan would have anticipated an amount within the claimed range.  While paragraph 161 teaches that the fillers can be treated with silanes, but this does not specifically teach a coupling agent having an alkyl group.
	Martin et al. teach that surface treating fillers with an alkyl silane results in fillers that are more compatible with the polymeric composition and can serve to improve mix viscosity.  See paragraph 41.  These fillers can be used in polycarbonates (paragraph 49).
	Kawa teaches in paragraph 47 that the surface treatment of filler improves the wettability or the dispersibility in polycarbonate resin (paragraph 12).  
	As such one having ordinary skill in the art would have been motivated to select an alkyl silane as the surface treating silane disclosed in Glasgow et al. with the expect-ation of obtaining useful and predictable results.  In this manner the instant claims are rendered obvious. 
	In addition to that noted above, the Examiner draws specific attention to the working examples.  See for instance Table 1 in which the PC in component A is an aromatic polycarbonate meeting claimed A2 and the B components in Component B are polysiloxane polycarbonates meeting claimed A1.  There are numerous examples in which the ratio of A1/A2 falls within the claimed ratio in claim 1.  
	Paragraph 167 teaches that polyesters can be added in an amount meeting that claimed such that the skilled artisan would have found the presence of each of A1, A2 and B in amounts as claimed obvious.  
	Paragraph 161 teaches the addition of a silane treated talc or mica and, given the obviousness of selecting an alkyl silane coupling agent as noted supra, the skilled artisan would have found this to have been obvious as well such that the totality of the limitations in claim 1 are obvious.

	For claim 5 see paragraph 167 specifically teaches polyethylene terephthalate.   
	For claim 7 note that such silanes are specifically taught by Martin et al. and Kara in the section referenced supra.
	For claims 8 to 10 see paragraph 175.
	For claim 11, the rejection rationale for claim 1 addresses amounts that fall within these claimed ranges.

Claims 2 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. in view of Martin et al. or Kawa, further in view of Sumita et al.
	Miyake et al. fail to teach the preparation of the polyester in the presence of titanium based catalyst as found in claims 2 and 4, or the titanium content of claim 3.
	Sumita et al. teach the preparation of a polyester in the presence of a titanium based catalyst as found in claim 2 and 4.  See paragraphs 16 and on.  The amount of residual titanium in the polyester is disclosed in paragraph 95 and meets the range in claim 3.
	Paragraphs 1, 14 and 95 as well as others teach the various benefits associated with this preparation method and the amount of titanium in the final product.
	From this one having ordinary skill in the art would have found it obvious the polyester in Miyake et al. in the manner disclosed by Sumita et al. with the expectation of obtaining useful and predictable results, as well as improvements.  In this manner these claims are rendered obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
8/12/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765